BCB Bancorp, Inc. Announces Annual Earnings Company Release - 2/11/2015 BAYONNE, N.J.(BUSINESS WIRE) BCB Bancorp, Inc., Bayonne, NJ (NASDAQ: BCBP – News), the holding company for BCB Community Bank (the “Bank”), announced net income of $7.6 million for the year ended December 31, 2014 as compared with net income of $9.4 million for the year ended December 31, 2013. Basic and diluted earnings per share were $0.81 for the year ended December 31, 2014 compared with $1.06 for the year ended December 31, 2013. The weighted average number of common shares outstanding for the year ended December 31, 2014 for basic and diluted earnings per share calculations was approximately 8,366,000 and 8,401,000, respectively. The weighted average number of common shares outstanding for the year ended December 31, 2013 for basic and diluted earnings per share calculations was approximately 8,397,000 and 8,402,000, respectively. Total assets increased by $93.9 million, or 7.8 percent, to $1.302 billion at December 31, 2014 from $1.208 billion at December31, 2013. Total cash and cash equivalents decreased by $2.3 million, or 7.6 percent, to $32.1 million at December31, 2014 from $29.8 million at December31, 2013. There were no investment securities classified as held-to-maturity at December31, 2014 compared with $114.2 million at December31, 2013. Loans receivable, net increased by $187.5 million, or 18.4 percent, to $1.208 billion at December31, 2014 from $1.020 at December31, 2013. Deposits increased by $59.9 million, or 6.2 percent, to $1.029 billion at December 31, 2014 from $968.7 million at December31, 2013. Short-term borrowings increased by $8.0 million, or 44.4 percent, to $26.0 million at December 31, 2014 compared with $18.0 million at December 31, 2013. Long-term borrowings increased by $23.0 million, or 20.9 percent, to $133.0 million at December 31, 2014 compared with $110.0 million at December 31, 2013. Stockholders’ equity increased by $2.2 million, or 2.2 percent, to $102.3 million at December31, 2014 from $100.1 million at December31, 2013. As the Bank previously disclosed, the decrease in net income during 2014 was attributable in large part to ongoing positive steps taken by senior management to improve the quality of the Bank's assets and better position the Bank for future growth, according to Thomas Coughlin, Chief Executive Officer. These positive steps included the sale of impaired loans and investment in growth that positions the bank for stronger future performance and enhanced shareholder value. This latter investment includes an increase in staffing and related employment, occupancy and equipment expenses related to retention of additional experienced business development and loan administration personnel, as well as branch openings. Mr. Coughlin added, “In 2014 we executed a strategy of improving the quality of our assets, including a $14.4 million bulk-sale of impaired loans, which resulted in a loss of $4.0 million. Completion of this bulk sale of impaired loans significantly improved our total asset quality and further strengthened our balance sheet. In addition, we sold investment securities under favorable market conditions, yielding gains of $3.5 million and generating $100.5 million in cash used to fund new loans and to repay approximately $46 million of short-term borrowings." Some of the key accomplishments and metrics for BCB Bancorp, Inc. for 2014 include: · Net loans increased 18.4 percent from Dec. 31, 2013 to $1.2 billion. · Non-accrual loans decreased 19.3 percent from Dec. 31, 2013 to 1.60 percent of total loans at Dec. 31, 2014. · Net interest income increased 6.6 percent for the year ended Dec. 31, 2014 to $49.9 million, compared with the year ended Dec. 31, 2013. · Net interest margin was 4.11 percent for the year ended Dec. 31, 2014, compared with 4.06 percent for the year ended Dec. 31, 2013. · Two branch openings in 2014: In Colonia in the third quarter of 2014 and in Fairfield in the fourth quarter of 2014, with several more anticipated to be added over the next 12 months. · Significant expansion of business development staffing levels as the bank looks to enhance its local market penetration through organic growth. The BCB Bancorp, Inc., board of directors also unanimously declared a quarterly cash dividend of $0.14 per common share payable on February 16, 2015, with a record date of February 3, 2015. "Once again the declaration and payment of our quarterly cash dividend to our shareholders is reflective of the strength and ongoing success of the business strategies our Board of Directors and management team have developed and are implementing," Coughlin said. "We remain confident that the positive steps we have taken in 2014 have positioned the bank for greater success and enhanced shareholder going forward." Net interest income increased by $3.1 million, or 6.6 percent, to $49.9 million for the year ended December 31, 2014 from $46.8 million for the year ended December 31, 2013. The increase in net interest income resulted primarily from an increase in the average balance of interest earning assets of $61.6 million, or 5.3 percent, to $1.215 billion for the year ended December 31, 2014 from $1.153 billion for the year ended December 31, 2013, partly offset by a slight decrease in the average yield on interest earning assets of one basis point to 4.96 percent for the year ended December 31, 2014 from 4.97 percent for the year ended December 31, 2013. The yield on assets was maintained, despite a decrease of 28 basis points on loans, as a result of an improved asset mix, which saw increased loan balances and decreased balances of investment securities and interest-earning cash. The average balance of interest-bearing liabilities increased by $39.8 million, or 4.0 percent, to $1.014 billion for the year ended December 31, 2014 from $974.7 million for the year ended December 31, 2013, while the average cost of interest-bearing liabilities decreased by seven basis points to 1.02 percent for the year ended December 31, 2014 from 1.09 percent for the year ended December 31, 2013. The net effect of these factors was an increase in net interest margin of five basis points to 4.11 percent for the year ended December 31, 2014 from 4.06 percent for the year ended December 31, 2013. Total non-interest income was $4.0 million for the year ended December 31, 2014 compared with $3.4 million for the year ended December 31, 2013. Total non-interest income during 2014 included gains on sales of investment securities of $3.5 million, compared with $400,000 in 2013, an increase of $366,000 in fees and service charges, or 20.1 percent, an increase in gains on the sale of loans of $650,000, or 42.5 percent, partly offset by an increase of $3.5 million in loss on the bulk sale of impaired loans, which totaled $4.0 million for the year ended December 31, 2014 compared with $474,000 for the year ended December 31, 2013. Total non-interest expense increased by $7.0 million, or 22.2 percent, to $38.4 million for the year ended December 31, 2014 from $31.4 million for the year ended December 31, 2013. Expense increases were incurred due to increases in salaries and benefits, occupancy expense, equipment, advertising, REO expense and other non-interest expense due, in part, to our growth strategy. BCB Community Bank presently operates 15 full-service offices in Bayonne, Colonia, Hoboken, Fairfield, Jersey City, Monroe Township, Rutherford, South Orange, and Woodbridge, New Jersey, and Staten Island, New York. Questions regarding the content of this release should be directed to Thomas Coughlin, President and Chief Executive Officer, or Thomas Keating, Chief Financial Officer at (201) 823-0700. Forward-looking Statements and Associated Risk Factors This release, like many written and oral communications presented by BCB Bancorp, Inc., (the “Company”) and our authorized officers, may contain certain forward-looking statements regarding our prospective performance and strategies within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of said safe harbor provisions. Forward-looking statements, which are based on certain assumptions and describe future plans, strategies, and expectations of the Company, are generally identified by use of words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “seek,” “strive,” “try,” or future or conditional verbs such as “could,” “may,” “should,” “will,” “would,” or similar expressions. Our ability to predict results or the actual effects of our plans or strategies is inherently uncertain. Accordingly, actual results may differ materially from anticipated results. There are a number of factors, many of which are beyond our control, that could cause actual conditions, events, or results to differ significantly from those described in our forward-looking statements. These factors include, but are not limited to: general economic conditions and trends, either nationally or in some or all of the areas in which we and our customers conduct our respective businesses; conditions in the securities markets or the banking industry; changes in interest rates, which may affect our net income, prepayment penalties and other future cash flows, or the market value of our assets; changes in deposit flows, and in the demand for deposit, loan, and investment products and other financial services in the markets we serve; changes in the financial or operating performance of our customers’ businesses; changes in real estate values, which could impact the quality of the assets securing the loans in our portfolio; changes in the quality or composition of our loan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; changes in our customer base; potential exposure to unknown or contingent liabilities of companies targeted for acquisition; our ability to retain key members of management; our timely development of new lines of business and competitive products or services in a changing environment, and the acceptance of such products or services by our customers; any interruption or breach of security resulting in failures or disruptions in customer account management, general ledger, deposit, loan or other systems; any interruption in customer service due to circumstances beyond our control; the outcome of pending or threatened litigation, or of other matters before regulatory agencies, or of matters resulting from regulatory exams, whether currently existing or commencing in the future; environmental conditions that exist or may exist on properties owned by, leased by, or mortgaged to the Company; changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; changes in legislation, regulation, and policies, including, but not limited to, those pertaining to banking, securities, tax, environmental protection, and insurance, and the ability to comply with such changes in a timely manner; changes in accounting principles, policies, practices, or guidelines; operational issues stemming from, and/or capital spending necessitated by, the potential need to adapt to industry changes in information technology systems, on which we are highly dependent; the ability to keep pace with, and implement on a timely basis, technological changes; changes in the monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board; war or terrorist activities; and other economic, competitive, governmental, regulatory, and geopolitical factors affecting our operations, pricing and services. It also should be noted that the Company occasionally evaluates opportunities to expand through acquisition and may conduct due diligence activities in connection with such opportunities. As a result, acquisition discussions and, in some cases, negotiations, may take place in the future, and acquisitions involving cash, debt, or equity securities may occur. Furthermore, the timing and occurrence or non-occurrence of these events may be subject to circumstances beyond the Company’s control. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this release. Except as required by applicable law or regulation, the Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances that occur after the date on which such statements were made. BCB BANCORP, INC., AND SUBSIDIARIES Consolidated Statements of Financial Condition (In Thousands, Except Share and Per Share Data, Unaudited) December 31, ASSETS Cash and amounts due from depository institutions $ $ Interest-earning deposits Total cash and cash equivalents Interest-earning time deposits Securities available for sale Securities held to maturity, fair value $0 and $115,158, respectively Loans held for sale Loans receivable, net of allowance for loan losses of $16,151 and $14,342, respectively Federal Home Loan Bank of New York stock, at cost Premises and equipment, net Accrued interest receivable Other real estate owned Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Short-term Debt Long-term Debt Subordinated Debentures Other Liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock: $0.01 par value, 10,000,000 shares authorized, issued and outstanding 1,343 shares of series A and B 6% noncumulative perpetual preferred stock (liquidation value $10,000 per share) Additional paid-in capital preferred stock Common stock; $0.064 par value; 20,000,000 shares authorized, issued 10,924,054 and 10,861,129 at December 31, 2014 and 2013, respectively, 8,393,791 shares and 8,331,750 shares, respectively outstanding Additional paid-in capital common stock Retained earnings Accumulated other comprehensive (loss) income Treasury stock, at cost, 2,530,263 and 2,529,379 shares, respectively Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ BCB BANCORP, INC., AND SUBSIDIARIES Consolidated Statements of Income (Loss) (In Thousands, Except Share and Per Share Data, Unaudited) Years Ended December 31, Interest income: Loans, including fees $ $ $ Investments, taxable Investments, non-taxable 28 49 49 Other interest-earning assets 55 52 Total interest income Interest expense: Deposits: Demand Savings and club Certificates of deposit Borrowings Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income (loss): Fees and service charges Gain on sales of loans Gain on sale of loans acquired Loss on bulk sale of impaired loans held in portfolio Gain on sale of securities held to maturity Gain on sale of securities available for sale Other 92 Total non-interest income (loss) Non-interest expense: Salaries and employee benefits Occupancy expense of premises Equipment Professional fees Director fees Regulatory assessments Advertising Other real estate owned, net 80 46 Other Total non-interest expense Income (loss) before income tax provision Income tax provision (benefit) Net Income (loss) $ $ $ Preferred stock dividends Net Income (loss) available to common stockholders $ $ $ Net Income (loss) per common share-basic and diluted Basic $ $ $ Diluted $ $ $ Weighted average number of common shares outstanding Basic Diluted Contact Thomas Keating, Chief Financial Officer – 201.823.0700 or Thomas Coughlin, President and Chief Executive Officer – 201.823.0700 Source: BCB Bancorp, Inc.
